Citation Nr: 0321946	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for residuals of 
malaria.

2.	Entitlement to service connection for status post liver 
transplant, claimed as secondary to malaria, or as a 
residual of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1998 and September 1998 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.	All evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.	Malaria was not present in service and the veteran does 
not have any current residuals of malaria.

3.	The veteran's liver transplant was due to cirrhosis of the 
liver due to alcohol abuse; it is not shown to be due to 
service, including inservice exposure to herbicides.


CONCLUSIONS OF LAW

1.	Malaria was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.	The veteran's liver disability that led to his 
transplant was not incurred, aggravated or otherwise 
related to active service, including inservice exposure 
to Agent Orange.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The December 1999 Statement of the Case (SOC) and the August 
2002 and December 2002 Supplemental Statements of the Case 
(SSOC) advised the veteran of the laws and regulations 
pertaining to his claims for service connection for residuals 
of malaria and status post liver transplant.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that service connection for malaria was 
being denied because there was no evidence of in-service 
occurrence of malaria and no evidence that he has current 
residuals linked to service.  The veteran was informed that 
service connection for status post liver transplant was being 
denied because the evidence did not show it was related to 
herbicide exposure, or that it was otherwise related to 
service.  The most likely etiology for the veteran's liver 
disease was cirrhosis secondary to alcoholic liver disease 
that was first manifested many years after service discharge.  
The SOC and SSOCs made it clear to the veteran that in order 
to prevail on his service connection claims, he needed to 
present medical evidence that his conditions are linked to 
service.  The RO sent a letter to the veteran dated in June 
2001 that informed him of the provisions of the VCAA and 
informed him what action he needed to take and what action 
the RO would take on his claim.  Specifically he was told 
that he needed to submit evidence showing that he has 
residuals of malaria that are linked to service and evidence 
that his liver disease is related to service connected 
malaria or related to exposure to herbicides.  The RO 
obtained the veteran's service medical records, private 
medical treatment records, and Social Security records.  The 
veteran was provided two VA examinations in February 2002.  
The RO also reviewed a report from a doctor retained by the 
veteran to review his claims.  There is no indication that 
there is more information or medical evidence to be found 
with respect to the veteran's claim.  The Board notes that it 
is unclear whether the veteran wished a hearing or not.  The 
Board sent a letter to the veteran dated in April 2003, 
asking him if he wished a hearing.  There was no response to 
this letter, therefore, the Board will presume the veteran 
does not wish a hearing.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for residuals of malaria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of malaria.  The veteran's report of medical history 
at the time of his discharge, and his separation examination 
are both negative for any mention of malaria.

The veteran's private treatment records and VA treatment 
notes, and the records from the Social Security 
Administration are all negative for any mention of malaria or 
any residuals of malaria, except that they do mention the 
veteran's own report of having suffered from malaria.  The 
Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  There is no medical documentation of 
malaria and no blood test or other test result that suggests 
a past or present infection with malaria.

The veteran underwent a VA examination in February 2002.  The 
examiner reviewed the claims folder and was unable to find 
any medical evidence that the veteran had ever been diagnosed 
with malaria.  The examiner did not provide a diagnosis of 
malaria or of any residuals of malaria.

Based on the above, the Board finds that the veteran has 
presented no competent evidence that establishes that he 
suffers from residuals of malaria that are linked to service.  
The service medical records do not show any history of 
malaria and the separation examination is negative.  At no 
point in the years since service has the veteran been 
diagnosed with malaria or any residuals of malaria.  The 
February 2002 VA examination report does not indicate any 
diagnosis of malaria or any medical documentation in the 
claims folder that the veteran suffered form malaria while in 
service or any residuals of malaria since service.  The Board 
notes the veteran's belief that he suffers from residuals of 
malaria that are linked to service and the statement from a 
service buddy and from the veteran's brother indicating the 
veteran was hospitalized for malaria while in service.  It is 
not clear how the veteran's brother and service acquaintance 
learned of the veteran having malaria, but to the extent that 
they may have learned of it from medical personnel, it is not 
competent evidence that the veteran had malaria.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Furthermore, as 
laypersons, the veteran and his friend and brother are not 
competent to testify as to medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v Derwinski, 3 Vet. App.  223, 225 
(1992).  

Since a clear preponderance of the evidence is against a 
finding that the veteran suffers from residuals of malaria 
that are related to service, service connection is not 
warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002). 

III.  Entitlement to service connection for status post liver 
transplant

The veteran has claimed service connection for status post 
liver transplant as secondary to service-connected malaria, 
or alternatively, as a result of exposure to herbicides in 
service.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).  

The veteran underwent a liver transplant in 1998.  The 
medical records related to the transplant, including Dr. 
Acosta's report dated September 30, 1998, Dr. Rodriguez' 
report of December 12, 1997,  and Dr. Gonzalez' report of 
July 1, 1998 all state that the veteran's liver disease was 
cirrhosis secondary to alcohol abuse.  The Social Security 
records also indicate that the veteran was suffering from 
cirrhosis of the liver.

The veteran submitted an opinion from Dr. Bash indicating Dr. 
Bash's opinion that the veteran suffered from malaria which 
"likely damaged his liver" and "significantly increased 
his risk for his current end stage liver disease".  There is 
no basis in the record to support Dr. Bash's conclusion that 
the veteran suffered from malaria in service other than the 
veteran's own statements, and unfortunately there is no 
credible evidence to support that story.  Medical opinions 
have no probative value when they are based on an inaccurate 
factual predicate, such as the veteran's self- reported and 
inaccurate history.  See Reonal v. Brown, 5 Vet.App. 458 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Furthermore, the veteran is 
not competent to testify as to a medical diagnosis.  See, 
Espiritu, 2 Vet. App. 492 (1992).  In light of the Board's 
decision denying service connection for residuals of malaria, 
the claim for service connection for status post liver 
transplant, secondary to residuals of malaria must also be 
denied.  Since the underlying condition, residuals of 
malaria, is not itself service-connected, nothing that might 
be caused by that condition can be granted service connection 
on a secondary basis.  38 C.F.R. § 3.310(a) (2002).  

The veteran, in the alternative, has claimed that his liver 
disease should be presumed service-connected as a result of 
exposure to Agent Orange while in the Republic of Vietnam.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).  The regulations 
do not provide for presumptive service connection for liver 
disease including cirrhosis or liver disease related to 
malaria, and therefore, presumptive service connection is not 
warranted for these conditions.  38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307, 3.309 (2002).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for status post 
liver transplant by presenting competent evidence suggesting 
that the disability was caused by inservice Agent Orange 
exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert 
v Derwinski, 1 Vet. App. 49 (1990).  However, the veteran has 
presented no competent medical evidence causally linking his 
claimed disability to exposure to Agent Orange in service.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that liver disease is related to Agent Orange 
exposure, the Board finds that the clear preponderance of 
competent evidence is against a finding that service 
connection is warranted for this disability.



ORDER

Entitlement to service connection for residuals of malaria is 
denied.

Entitlement to service connection for status post liver 
transplant, claimed as secondary to malaria, or as a residual 
of exposure to herbicides, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

